

113 HR 3575 IH: Putting Security First in Preclearance Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3575IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Ms. Jackson Lee (for herself, Mr. Thompson of Mississippi, Mr. Richmond, Ms. Loretta Sanchez of California, Ms. Clarke, Mr. Payne, Mr. Higgins, and Mr. Barber) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo establish conditions under which the Secretary of Homeland Security may commence U.S. Customs and Border Protection security screening operations at a preclearance facility outside the United States, and for other purposes.1.Short titleThis Act may be cited as the Putting Security First in Preclearance Act.2.AuthorityNotwithstanding any other provision of law, the Secretary of Homeland Security (in this Act referred to as the Secretary) may establish conditions under which the Secretary may commence U.S. Customs and Border Protection security screening operations at a preclearance facility outside the United States only in accordance with the requirements of this Act.3.Notice to CongressNot later than 90 days before entering into any agreement to commence security screening operations at a preclearance facility under section 2, the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with the following:(1)A notice of intent to commence such security screening operations.(2)A copy of the proposed agreement that is the subject of such notice of intent.(3)A comprehensive assessment that includes the following:(A)A homeland security threat assessment for the country in which such screening operations are proposed.(B)Information on the anticipated homeland security benefits associated with establishing such facility or commencing such security screening operations.(C)Information on potential security vulnerabilities associated with commencing such security screening operations, and mitigation plans to address such potential security vulnerabilities.(D)A U.S. Customs and Border Protection staffing model for such security screening operations and plans for how such positions would be filled.(E)Information about the anticipated impact on border security staffing at United States airports of the deployment of U.S. Customs and Border Protection officers to carry out such security screening operations.(F)Information on the anticipated costs over the next five fiscal years associated with commencing such security screening operations.(G)Information on anticipated funding sources for costs identified in subparagraph (F), including user fee collections.(H)Information on potential impacts on passengers traveling to the United States.(I)Other factors that the Secretary determines to be necessary for Congress to comprehensively assess the appropriateness of commencing such security screening operations.4.ProhibitionNo U.S. Customs and Border Protection security screening positions at a preclearance facility outside the United States may be funded directly or through reimbursement by a foreign government or a foreign person.